...... ·._



                                           Feb. 22, 2015

                                        Guadalupe Padilla #1088118
                                        Terrell Uni~
                                        1300 FM 655
                                        Rosharon, TX 77583
                                                     ~OT~OINJ ID~S~~§SIEIQ'l
COURT OF CRIMINAL APPEALS
Clerk - Abel Acosta                                      lOAlfE:   3. 3 '\$
P. o. Box 12308, Capitol Station                         BY:     PCz
Austin, TX 78711

Re:   Case N,o.: WR-61,391-08,    Writ of Habeas Corpus Application
      Tr~.ct. No.: 952802-E           P£Nrfi-f);   ~-/l-;tct5'

Dear Clerk:

      Enclosed please find original Motion for Reconsideration on
Court's Own Motion, of denial of Applicant's writ of habeas corpus,
art. 11.07 v.A.C.C.P .. Applicant is an indigent prose litiqant
without access to   phon~,   E-mail, computer.or xerox copier. Please
file this original, with6ut copies, and bring to the attention of
the court.

      Thank you for your asststance.




                                                          RECEIVED IN
                                                    COURT OF CRIIVill\lAL APPEALS

                                                           IFEB 25 2015
                                NO. WR-61, 391-08

                                      IN THE
                             COURT OF CRIMINAL
                                    AP:?EALS
                                   OF TEXAS



                             GUADALUPE PADILLA
                                Petitioner

                                        v.
                            THE STATE OF TEXAS


         Application for writ of habeas corpus in Cause
          No. DlDC-95-952802 (95-2802), from the l67th
              District Court. of Travis County, Texas


                        MOTI0N FOR RECONSIDERATION
                           0~    COURT'S:OWN MOTION

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     COMES. NOW, Guadalupe Padi:lla, Applicant,. with his Motion For Reconsidera-

tion on Court's Own Motion, of the refusal to grant relief in application for

writ of habeas corpus. Applicant   argw~s    that the instant application shou1d,not

be denied. until the State court's grant an evidentiary hearing, and fact find-

ing proceedings •. Here, application adequately. alleged facts which, if true,

would entitle the Applicant relief.     VJ pp ltc o. t con   d ~ 11 1 "l c/   '-- l 1-1- b I366 F.3d 992, 1001 (9th Cir. 2004).



                                        l.
     In addition, reconsideration is required to determine whether State court's

fact findings warranted a presumpt"io•1 ·:1f correctness • .:Jefferson v. Upton, 130

s.ct. 2217 (2010).
                                          n.
     Applicant contends the procedures which led up·to the State court's sl:lm'-

mary denial of habeas relief may have been so deficient that they resulted in

a decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceedings. 28 u.s.c. §2254

(d)(2).

     Applicant challenqes the fact-f"indinq process itself on the qround that

i t was deficient in the following particulars:

   1. conviction was based on outmoded science;

   2. the State court's failure to address relevant a,nd.material questions
      raised by results of. post-conviction DNA testing, where results conflict
      with State's theory of .case and facts presented to the iury;

   3. whether the State court·r.eached an accurate result.and did it fairly, in
     'light.of new rule of law establishing that outmoded science as a cause
      of action for a writ of habea·s corpus. Art. 1L073 v .A.C.C.P ••

     With all due respect to the Judges.of the Court of Criminal Appeals, this·

Applicant poses the following scenario inthat it relates to the facts and cir,_

cumstances in this case:

     Applicant asks what a person should do if authorities respondinq to a
     Complaint, entered your house and collected bedsheets from the bed
     which that person 'shares with his wife/qirlfriend (and upon which 'they
     had had consensual sex), and used this bedsheet at person's trial to
     show that   b~dsheet   had semen stains, and through pretrial DNA testinq
     identified· said person's DNA profile mixture from semen stain. but:not
     Complainant's and used this evidence aoainst him.at trial. At trial
     the.state failed to perform DNA testing on sexual assault kit, but post-
     con~iction DNAtest.results refiect said person.identified from bed-
     sheet·(semenstain) was excluded·from DNA profile mixture from sexual
     asisault kit. Iri addition, Hospital records from sexual assault exas



                                          2.
    reflected that Complainant had a sexually transmitted disease                ~ Trich~

    monas, with live STD organisms, at -time of--exam, and State's expert
     witness told or explained to the jury that STD would have to come from
     fluid in the semen (from bedsheet).

     In the case at bar, and contrary to -the state's evidence and theory of the
                                                       :   .         .      .
case presented to the jury, post-conviction DNA testing (a validatediforensic

science), has cast doubt on the accuracy of the original-jury verdict. Here,

Complainant was excluded from DNA profile-from semen stain 0n bedsheet, and

Applicant was excluded from DNA profile mixture identified in sexualassault

kit. Questions raised by validated DNA testing, which conflict with trial court

outmoded science, relate to:

    ***   The Immaculate STD Transmission   ***
   1. Who transmitted sexually .transmitted-disease/infection- Trichomonas
      with live parasitic organisms, to Complaini:mt on· Oct. 22, l994;,_and/or
      does the Court of Criminal App:=als-simply defer to a·trial court find-
      ing that Complainant simply contracted      s~_T.D.       but, not explaining how??

   2. Does STD - Trichomonas found in vaginal fluid collected from Complainant
      at sexual assault exam of Oct. 22, 1994, constitute biological biologi-
      cal material for purp0ses of. Chapter 64 proceedings??

   3. Did the State c0urt's properly analyze outmoded science used at trial to
      determine method of transmission. of S" T. Dt, in light of DNA testing; and
      did the State Court's fairly apply.new law establishing that outmoded
      science is a cause of action for a writ of habeas corpus?·?-



     Applicant prays-the court reconsider it's      judgement~           denying habeas corpus

Application, and te-visithabeas cla5.ms ·to determine:whether fact·finding pro-

ceedings .are.adequate and warrant a presumption of            correctn~ss.


                                                     -~..........
                                                            A=-"'-/ili.....___...c....:...!t-o~t
                                                           Guadalupe Padilla #1088118
                                                           Terrell ~unit - -
                                                           1300 FM, 655
                                                           Rosharon~ TX  77583



                                       3.
'   .   .

                                              Certificate of Service

                  L hereby certify and declare' that a true and correct copy of the fore-
                                                            I;

            going Motion for      Rec~:msideration o~ C~urt' s          own Motion, has been forwarded to
            the   Travi~   County District Attorney's Office, P.                o.   Box 1748, Austin, Texas

            78767, by depvsiting such in        u.s.    Postal container, first-class postage pre-

            paid, on thi.s, the    JJ,._J   day of     Feb., 2015.




                                                Unsworn Declaration

                  I, Guadalupe Padilla, TDCJ-ID No. 1088110, hereby declare under penalty

            of periury that .I am currently incarcerated in the Terrell Unit, TDCJ-ID in

            Brazoria County, Texas, and that the statements in this foregoing instrument

            are true to the best of my beliefs.

                   So sworn on this the      )2r/f   dai of      Feb.   I   20i5.

                                                                            :~-L...:.~~=.~....:L.J:.k::::::.......:.L=-




                                                                                                     \.




                                                           4.